Case 17-11523-mdc        Doc 136    Filed 07/02/21 Entered 07/02/21 12:06:52            Desc Main
                                   Document      Page 1 of 2



 LAW OFFICE OF GREGORY JAVARDIAN, LLC
 BY: MARY F. KENNEDY, ESQUIRE
 ID# 77149
 1310 INDUSTRIAL BLVD.
 1ST FLOOR, SUITE 101
 SOUTHAMPTON, PA 18966
 (215) 942-9690
 Attorney for Citizens Bank, N.A. f/k/a RBS Citizens, N.A.

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                        Chapter 13 Proceeding
  David S. Goode, Jr.
                                                17-11523 MDC

                                 Debtor(s)

                               CERTIFICATION OF DEFAULT

         AND NOW, comes secured Creditor, Citizens Bank, N.A. f/k/a RBS Citizens, N.A.
 (Movant) by and through its counsel, Mary F. Kennedy, and files this Certification of Default to
 obtain an order for Relief from the Automatic Stay due to Debtor’s failure to comply with the
 terms of the Stipulation resolving a Motion for Relief from Stay and avers the following:

        1.      On March 19, 2021, the attached Stipulation was approved by the Court. See
                Exhibit “A” attached.

        2.      Paragraph 2(d) of the Stipulation provides that “Commencing with the March 1,
                2021 payment Debtor(s) shall resume and shall continue to make all regular post-
                petition mortgage payments when they are due in accordance with the said Note
                and Mortgage.”

        3.      Paragraph 2(i) of the Stipulation requires the Debtor to comply with all conditions
                of the Stipulation and “if such payments or conditions are not timely made,
                Movant may provide the Debtor(s) and their counsel with fifteen (15) days written
                notice if default.” If the default is not cured within fifteen (15) days the
                Stipulation provides that Movant may certify default to the Court and request the
                entry of an order granting Movant relief from the stay”.

        4.      Debtor did not make payments as required by the Stipulation and on June 10,
                2021 Movant sent a Notice of default to the Debtor and Debtor’s Counsel, Brad J.
                Sadek, Esquire as required by paragraph 2(i) of the Stipulation. See Exhibit “B”
                attached.
Case 17-11523-mdc       Doc 136    Filed 07/02/21 Entered 07/02/21 12:06:52             Desc Main
                                  Document      Page 2 of 2



        5.     As of the date of the filing of this Certification of Default Movant has not
               received the following payments that were due pursuant to the Stipulation:


                  3/1/2021 regular payment                                        $724.33
                  4/1/2021 regular payment                                        $724.33
                  5/1/2021 regular payment                                        $724.33
                  6/1/2021 regular payment                                        $724.33
                  7/1/2021 regular payment (This payment was not                  $724.33
                  included in the Notice of Default but is now due)
                  Funds received 4/7/2021                                        -$500.00
                  Funds received 4/7/2021                                        -$225.00
                  Funds received 6/16/2021                                       -$725.00
                  Attorney Fees for Notice of Default & Certification of          $200.00
                  Default
                  TOTAL                                                         $2,371.65



        WHEREFORE, Movant respectfully requests this Honorable Court ORDER:
 That Relief from the Automatic Stay be granted to Citizens Bank, N.A. f/k/a RBS Citizens, N.A.
 to proceed with foreclosure action to obtain all other Relief available under Non-Bankruptcy
 Law. And that Bankruptcy Rule 4001(a)(3) is not applicable, and Movant is allowed to
 immediately proceed with foreclosure and all other relief available under the non-Bankruptcy
 law.

                                                     Respectfully Submitted:

                                                     /s/ Mary F. Kennedy
                                                     Attorney for: Citizens Bank, N.A. f/k/a RBS
                                                     Citizens, N.A.
                                                     Attorney ID: 77149
 Date: July 2, 2021
